IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JAMONTE ALLGOOD,

Plaintiff, ORDER
Vv.
17-cv-812-wme
CO SGT. HERT, CO WEYCKER,
CO PEOTTER, LT. CUSHING, CO DENIAL,
and CO YANG,

Defendants.

 

Pro se plaintiff Jamonte Allgood is proceeding on claims that defendants used excessive
force against him or failed to intervene to prevent the use of excessive force in violation of the
Eighth Amendment. Trial was scheduled to begin June 17, 2019,at the federal courthouse in
Madison, Wisconsin. However, all of the parties and witnesses, including the inmate witnesses
and the five defendants who are correctional officers at Green Bay Correctional Institution, are
located in Green Bay, Wisconsin, where a federal courthouse is located. Therefore, for the
convenience of the parties, and in the interest of justice, J am transferring this case to the
United States District Court for the Eastern District of Wisconsin under 28 U.S.C. § 1404(a).
Trial will begin on June 24, 2019, at the federal courthouse at 125 South Jefferson Street,

Room 102, Green Bay, Wisconsin. I will remain as the presiding judge.

Entered this del day of May, 2019,

 

 

 
